DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed Sept. 29, 2021. Claims 1-8 have been amended, claim 9 is new. Claims 1-9 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20150364060 (“Gupta”) in view of Japanese Patent Pub. JP2003111981A (“Mashiro”). 
Concerning claim 1, Gupta discloses An apparatus for running a physical software coding training book (¶ [0002]), comprising: 
a toy control unit (Figs. 1a, 3 (200)) being connected to a Micro Control Unit (MCU) Fig. 1b (processing unit 170)) via serial communication (¶ [0031] (“The communication module 150 of the robot functions to transfer information between the robot and a data endpoint. The data endpoint can be the programming interface application, a user device, server system, or be any other suitable device.”), ¶ [0033]) and configured to control motion of a toy through the MCU (¶ [0033] (“The processing unit 170 can additionally or alternatively operate the robot based on control instructions received from the programming interface application 200, user device 210, or other remote control system.”)); 
a training content processing unit being connected to the toy control unit via HyperText Transfer Protocol (HTTP) and configured to provide training content written in HyperText Markup Language (HTML) (¶ [0050] (“The programming interface application can be an application website”) A POSITA would therefore understand that a programming interface on a website would be in HTML and transfer of data to and from a website would use HTTP), the training content including motion control commands for the toy (Fig. 1B (motion devices 110), Figs. 2B-5 (S400), Fig. 7, ¶ [0026] (“The output of the interactive robot functions to interact with the physical environment surrounding ; and 
a physical software processing unit configured to directly write block coding-based physical software by embedding a block code editor into the training content and perform control of the toy (¶ [0069] (“The programming input graphical representation can be one or more paths, icons (e.g., callouts placed along the path), blocks representing programming components”), ¶ [0075], ¶ [0084] (“programming components can be presented as virtual, connectable blocks that can be arranged and customized to define application logic. In some variations, compilers and/or translation libraries can be implemented such that tools such as Blocky, Scratch, and other suitable visual programming tools can be used. Control paths can be used as blocks within the visual programming mode. Control paths can be used as blocks within the visual programming mode.”) by coding a program that executes a series of motion by using code blocks (¶ [0026] (“The output of the interactive robot functions to interact with the physical environment surrounding the robot, with one or more users, with other interactive robots, or with any other suitable endpoint. The outputs can include motion devices 110”), ¶[0027], ¶ [0061], ¶[0103] (“In a specific example, if a user programs the robot to move in a cautious manner using only straight motion and 90 degree turns, then autonomous control instructions can similarly favor motion parallel to one of two perpendicular axes.”), ¶[0107] (“if an application is controlling motion of the robot but does not use the speaker or the lights on the , wherein actual code is contained in each of the coding blocks and the actual code is viewed by selecting a menu button in the block code editor (¶ [0036] (“The programming interface application 200 functions to provide a programming and interaction control interface to the interactive robot. The programming interface application 200 functions to receive programming inputs from a user, and can additionally or alternatively transform the programming input into a second computer language (e.g., target language, such as assembly language or machine code).”), ¶ [0038], ¶ [0069], ¶ [0084] (“The system can additionally be operable between a visual programming mode S130 (example shown in FIG. 12) and a programming language mode. … A programming language mode preferably uses any suitable programming language semantics to provide an environment to define application logic through one or more written routines. For example, C, C++, Java, processing, or any suitable programming language can be used. One or more libraries of robot related functions, variables, data objects, and other suitable programming resources can be exposed and usable within a written code. Additionally, the programming language mode, visual programming mode, the control blocks from the animation mode and puppeteering mode can be used in any suitable combination.”) A person of ordinary skill in the art would understand that “any suitable programming language” includes HTML.), and wherein the tov control unit, the training content processing unit, and the physical software processing unit are each implemented via at least one processor (¶ [0033], ¶ [0037] (“The user device can be any suitable computing 
To the extent Gupta does not disclose, being connected to the toy control unit via HyperText Transfer Protocol (HTTP) and providing training content written in HyperText Markup Language (HTML) Mashiro teaches this limitation. (translation p. 10, ll. (“The relay server 202 can access the HTML content using HTTP.”), p. 11, ll. 20-22, p. 14, ll. 14-19, p. 3, ll. 22-24, p. 4, ll. (“when the relay server requires information that is not in the local storage system, it further searches an information space on a wide area network such as the Internet, and the search results are used as data such as robot movements and utterance contents. And send it back to the robot. Therefore, the robot can respond to the user's request by using the received data from the relay server as an aircraft motion or voice.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Gupta for addition of the use of HTTP for connecting to the toy control unit and HTML for writing the training content as in Mashiro.. Since both references teach methods and systems for controlling robots the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Mashiro because the use of HTTP and HTML of Mashiro could have been predictably added to the system of Gupta, as Gupta is already designed website based interface and HTML is the core language of the World Wide Web. (HTML5 – World Wide Web Consortium, Abstract, https://www.w3.org/TR/2014/REC-html5-20141028/, 2014. Further use of HTTP and HTML as taught in Mashiro would be desirable as a well-known way to implement communication via the internet.
The apparatus of claim 1, wherein the toy control unit is further configured to control a virtual toy preconfigured by the MCU even if the toy is not physically connected (¶ [0086] (“Receiving data from the robot S200 can additionally include connecting the user device to the robot. The user device can be wirelessly connected to the robot, connected to the robot by a wire, or otherwise connected to the robot.”) The robot can be controlled by a user device even when not physically connected by a wire. ¶ [0097-0098] (“Controlling a robot according to a control personality can include controlling the robot in an autonomous mode and in a delegated control mode (e.g., the user device programming mode). The autonomous mode preferably engages a local control system. The local control system can be used independently from an application.”)).
Concerning claim 3, Gupta discloses The apparatus of claim 1, wherein, if a user input is received onto motion control of the toy (¶ [0029-0030], ¶ [0055] (“puppeteering programming mode S110 can include recording physical manipulations of a robot as a control path, which functions to enable children to program the robot by handling the toy robot.”), the training content processing unit is configured to generate a toy motion text command (¶ [0061] (“The trigger event can be the detection of an application of an external force on the robot, determination of a button actuation (e.g., on the robot or on the user device), determination of an icon selection, or be any other suitable trigger event.”))  …  and provide the generated command to the toy control unit (¶ [0056-0058] (“capturing the sensor data can include recording and storing the puppeteering sensor data at the robot, then sending the puppeteering sensor data to the user device after the physical manipulation ceases. In a second example, capturing the sensor data can include streaming the sensor data in real- or near-real time to the remote user device, wherein the remote user device can store and process the sensor data.”)). based on special tags rather than HTML tags Mashiro teaches this limitation. (translation p. 14, ll. 18-29 (“The HTML document is data structured by tags”), p. 4, ll. (“when the relay server requires information that is not in the local storage system, it further searches an information space on a wide area network such as the Internet, and the search results are used as data such as robot movements and utterance contents. And send it back to the robot. Therefore, the robot can respond to the user's request by using the received data from the relay server as an aircraft motion or voice.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Gupta for addition of the use of tags in HTML, including tags with predetermined meaning and any other or special tags, for writing the training content as in Mashiro.. Since both references teach methods and systems for controlling robots the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Mashiro because the use of HTML data structured by tags of Mashiro could have been predictably added to the system of Gupta, as Gupta is already designed website based interface and HTML is the core language of the World Wide Web. (HTML5 – World Wide Web Consortium, Abstract, https://www.w3.org/TR/2014/REC-html5-20141028/, 2014.) Further use of HTML, including special tags, as taught in Mashiro would be desirable as a well-known way to implement communication via the internet.

Concerning claim 4, Gupta discloses The apparatus of claim 3, wherein, if the motion text command is generated, the training content processing unit is configured to pop up a toy motion view on the training content (Fig. 7 (S114)), which allows a user to check successful control of the toy by providing the user with toy states before and after motion obtained through the MCU (¶[0069] (“Recording physical robot manipulations can additionally include rendering representations of the programming inputs, which functions to display graphical representations of the set of puppeted programming inputs on a programming interface application on the user device (examples shown in FIG. 7 and FIG. 8).”) Figure 7 shows the path of the toy robot, including the robot’s location before motion and after motion. Sensor data is collected and transmitted to the user by and through the Processing unit 170 as shown in Figure 1B.) and expressed in the form of text (¶ [0069] (“The programming input graphical representation can be one or more paths, icons (e.g., callouts placed along the path), blocks representing programming components, written code, or be any other suitable graphical representation.”) 
Concerning claim 5, Gupta discloses The apparatus of claim 4, wherein, if a virtual toy is connected while the motion text command is being generated, the training content processing unit visualizes, on the toy motion view, a change process of the virtual toy based on toy states according to at least one motion interpolated adaptively based on the toy states before and after motion and an amount of change in the toy states before and after motion (Fig. 7 (S114) (¶ [0056-0058] (“capturing the sensor data can include recording and storing the puppeteering sensor data at the robot, then sending the puppeteering sensor data to the user device after the physical manipulation ceases. In a second example, capturing the sensor data can include streaming the sensor data in real- or near-real time to the remote user device, wherein the remote user device can store and process the sensor data.”), ¶[0069] (“The programming input graphical representation can be rendered in real time, near-real time (e.g., as the programming input is determined based on the sensor data), after the physical manipulation period, or at any other suitable time.”)).

Concerning claim 6, Gupta discloses The apparatus of claim 1, wherein the physical software processing unit provides a toy manipulator is further configured to perform real-time control of the toy (Figs. 6-8 (S110), ¶ [0056], ¶ [0061] (“The sensor data can be captured after a puppeteering trigger event (physical programming trigger event) is detected, continuously captured (wherein a secondary process on the robot or user device determines which data to retain or discard), or captured in response to the occurrence of any other suitable recordation event. The trigger event can be the detection of an application of an external force on the robot, determination of a button actuation (e.g., on the robot or on the user device), determination of an icon selection, or be any other suitable trigger event. Detecting application of an external force on the robot can include detecting robot motion different from the motion specified by a control instruction is detected.”) In Gupta the toy manipulator controls the toy to capture movement data in real-time (¶ [0057]) in conjunction with physical manipulation by a user.)and convert a motion process of the toy manipulated by the toy manipulator into at least one block code (¶ [0069] (“Recording physical robot manipulations can additionally include rendering representations of the programming inputs, which functions to display graphical representations of the set of puppeted programming inputs on a programming interface application on the user device (examples shown in FIG. 7 and FIG. 8). The programming input graphical representation can be … blocks representing programming components”), ¶ [0075]).
Concerning claim 8, Gupta discloses The apparatus of claim 1, wherein the physical software processing unit is further configured to provide the training content with a motion manipulator (Figs. 6-7 (S110, Fig. 7, ¶ [0055]) that identifies type of the toy (¶ [0033] (“The processing unit can additionally include digital memory (e.g., flash memory, RAM, etc.) that , shows, on the block code editor, at least one toy motion which is written through coding by a user (Fig. 12, ¶ [0084] (“The visual programming mode can use any suitable visual programming mechanic. For example, programming components can be presented as virtual, connectable blocks that can be arranged and customized to define application logic.”)), receive the user's input (Fig. 2B (S100), ¶ [0029-0030], ¶ [0055], ¶ [0078], ¶ [0084] Gupta provides at least 4 ways for the user to input robotic programming), and provide a corresponding motion code to the block code editor (Fig. 2B (S300), (Fig. 7, Fig. 12, ¶ [0084] (“programming components can be presented as virtual, connectable blocks that can be arranged and customized to define application logic. … One or more libraries of robot related functions, variables, data objects, and other suitable programming resources can be exposed and usable within a written code. Additionally, the programming language mode, visual programming mode, the control blocks from the animation mode and puppeteering mode can be used in any suitable combination.”).
Concerning claim 9, Gupta discloses The apparatus of claim 1, wherein a motion process of the series of motion of the toy is seen visually by selecting another menu button in the block code editor (Fig. 10, Fig. 11, ¶ [0083] (“The animation programming mode S120 can additionally include receiving an animation design document. For example, a control path can be supplied a document that defines the animated actions of the control path. For example, an animation of robot motion can be generated in 3D modeling software (e.g., MAYA, SketchUp, etc.), transferred to the application, and translated to control directives.”)).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20150364060 (“Gupta”) in view of Japanese Patent Pub. JP2003111981A (“Mashiro”) and further in view of U.S. Patent Pub. No. 20170120141 (“Baddo”). 
Concerning claim 7, Gupta discloses The apparatus of claim 6, wherein, after randomly shuffling the order of the at least one block code (¶ [0049] (“The set of programming inputs can include one or more programming inputs, and can define a control path. When the set includes multiple programming inputs, the set can be time-ordered (e.g., be a series or sequence of programming inputs), be unordered, or have any other suitable relationship between programming inputs of the set.”)), the physical software processing unit visually provides a motion process of the toy, thereby allowing a user to duly rearrange the shuffled at least one block code (Fig. 7, Fig. 12, ¶ [0084] (“programming components can be presented as virtual, connectable blocks that can be arranged and customized to define application logic. … Additionally, the programming language mode, visual programming mode, the control blocks from the animation mode and puppeteering mode can be used in any suitable combination.”), ¶ [0074] (“In one example of manual manipulation programming input modification, the method can include receiving modifications (e.g., additions, removals, reordering, parameter adjustments, etc.) to the puppeted path (e.g., set of manipulation programming inputs) from the user at the programming interface application.”), ¶ [0077] (“The system can be … concurrently operable in both the puppeteering mode and the user device programming mode(s)… When the system is operated in both modes concurrently, the programming inputs extracted from the puppeteering mode can automatically be added to the set of programming inputs (e.g., at a position corresponding to the time at which the puppeted robot action was received) or otherwise processed.) Gupta discloses providing a motion process for the toy S114, and providing the randomly shuffling the order of the at least one block is required by the claims and not disclosed by Gupta, this limitation is taught by Baddo. (¶ [0056-0059] (“a puzzle produced by a puzzle generation engine 510 may comprise a plurality of visual “tiles” or other discrete visual portions that may be shuffled or arranged. A user may then be prompted to rearrange the tiles to complete the puzzle, in a manner similar to a jigsaw puzzle or Rubik's Cube. Received clips of audio, video, or text content may then be divided into segments and each segment associated with a visual tile of the puzzle, resulting in each puzzle tile having a plurality of associated multimedia content. … Media content that may be used in the generation of a puzzle may vary widely”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Gupta for addition of randomized shuffling of content as taught in Baddo, such as code blocks. Since both references teach educational methods and systems that involve the ordering of content the references are from the same field of endeavor and may be used to solve similar problems. A POSITA would have been motivated to combine Gupta and Baddo because the randomized shuffling of Baddo could have been predictably added to the system of Gupta prior to allowing a user to reorder or arrange the code blocks. Further, a person of ordinary skill in the art would know that one way to make the block appear “unordered” (Gupta ¶ [0049]) is by randomized shuffling. Finally, a POSITA would be Motivated to make the combination because having a student or child reorder randomized content is one method of teaching logical reasoning. 
Response to Arguments
Applicant's amendments and arguments filed Sept. 29, 2021 have been fully considered. The interpretation under 35 U.S.C. 112(f) is withdrawn view of Applicant’s amendments but the amendments and arguments are not persuasive as to the rejection under 35 U.S.C. 103. 
Applicant argues that Gupta does not teach that “actual written code is included in the blocks or that actual written code is viewable by selecting a button.” First, examiner notes that the claim language uses “actual code” rather than “actual written code. Gupta teaches “actual code” included in block. Paragraph 84 explains “programming components can be presented as virtual, connectable blocks that can be arranged and customized to define application logic. In some variations, compilers and/or translation libraries can be implemented such that tools such as Blocky, Scratch, and other suitable visual programming tools can be used.” Visual programming tools are “actual code” which “The programming interface application 200 functions to receive …. and can additionally or alternatively transform the programming input into a second computer language (e.g., target language, such as assembly language or machine code)”). Additionally, in paragraph 69 Gupta explains that “The programming input graphical representation can be one or more paths, icons (e.g., callouts placed along the path), blocks representing programming components, written code, or be any other suitable graphical representation.” Even if “actual code” required “actual written code” paragraph 69 teaches that written code may be viewable as part of the programming interface application. Finally, a “programming interface” that allows a user to select between “Various approaches to programming … such as robot animation, robot puppeting, visual programming, and direct programming” (¶ [0038]) teaches that a user may select to view direct programming in a language such as C++, JAVA, or HTML, within the programming interface (¶ [0084]). A person 
Newly added claim 9 is addressed in the rejection above.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Jan. 1, 2022



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715